 

Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
September 30, 2020 (the “Effective Date”), by and between LM Funding America,
Inc., Delaware incorporated corporation (the “Company”), and Richard Russell
(“Executive”).  

Recitals

A.The Company and Executive have entered into an Employment Agreement, dated as
of April 15, 2019, under which Executive is employed by the Company (the
“Existing Employment Agreement”);

B.The Company and Executive have agreed to protect the interests of the Company
and Company’s customers and Confidential Information (as defined below) that may
have been or that may be disclosed to Executive as set forth herein; and

C.The Company and Executive desire to amend and restate the Existing Employment
Agreement in its entirety, effective as of the Effective Date, as set forth
herein.  

Agreement

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree to amend and
restate the Existing Employment Agreement in its entirety as follows:

Section 1.Employment, Duties and Acceptance.  

(a)The Company shall employ Executive during the Term (as defined below) as
Chief Financial Officer.  Executive shall be responsible for performing the
duties and exercising the powers which the Chief Executive Officer and Board of
Directors of the Company (the “Board”) may from time-to-time assign to him in
his capacity as Chief Financial Officer of the Company in



--------------------------------------------------------------------------------

 

connection with the conduct and management of the business of the Company and
its subsidiaries and affiliates.  

(b)Executive hereby accepts such employment and agrees, during the Term, to
render Executive’s services to the Company on a full-time basis and to devote
Executive’s full business time and attention to the business and affairs of the
Company and any subsidiary or affiliate of the Company, provided that Executive
may perform the services described on Exhibit A hereto during the Term so long
as his performance of such services does not unduly interfere with his
performance of his duties for the Company.  Executive agrees that at all times
during the Term, Executive will faithfully perform the duties so assigned to him
to the best of Executive’s ability.  Executive further agrees to accept election
and to serve during all or any part of the Term as an officer, director or
representative of any subsidiary or affiliate of the Company, without any
compensation therefor other than that specified in this Agreement.  Executive
shall report directly to the Chief Executive Officer.

(c)The duties to be performed by Executive hereunder shall be principally
performed at the Company’s offices located in Tampa, Florida, subject to
reasonable travel requirements on behalf of the Company.  Executive shall be
entitled to an annual paid time off of 30 days on the same terms that the
Company provides to other similarly situated senior Company executives in
accordance with the Company’s policies and practices; provided that Executive
shall schedule the timing and duration of Executive’s vacations in a reasonable
manner taking into account the needs of the business of the Company.  

(d)Executive acknowledges that from time to time the Company may promulgate
workplace policies and rules.  Executive agrees to fully comply with all such
policies and rules, and understands that failure to do so may result in a
disciplinary action up to and including immediate discharge for Cause.  

Section 2.Term.  As used herein, the “Term” means the period commencing on the
Effective Date and ending on the third anniversary thereof; provided that,
following such third anniversary, the Term shall be automatically renewed each
successive year unless Executive or the Company gives written notice of
termination on or before the 30th day prior to the automatic renewal date of its
desire not to renew the Term.  Any such renewal shall be upon the terms and



--------------------------------------------------------------------------------

 

conditions set forth herein unless otherwise agreed between the Company and
Executive.  In the event that the Company gives written notice that it does not
intend to renew the Term, Executive shall be entitled to the benefits set forth
in Section 4(b)(iii).    

Section 3.Compensation.  Executive shall be entitled to the following
compensation:

(a)The Company agrees to pay to Executive a salary in cash (the “Salary”), as
compensation for the services to be performed by Executive, at the rate of
$200,000 per calendar year until October 1, 2020 and at the rate of $120,000 per
calendar year for the remainder of the Term, in each case paid in accordance
with the Company’s customary payroll procedures and subject to applicable
withholding. In exchange for the reduction in base salary, Executive shall
receive a one-time lump sum cash payment in a gross amount of $280,000, to be
paid on September 30, 2020 (the “One-Time Payment”). If Executive’s employment
with the Company terminates as a result of Executive’s Resignation Without Good
Reason (as defined below) prior to the first anniversary of the Effective Date,
Executive shall repay a pro-rated amount of the One-Time Payment upon such
termination.  During the Term, the Board shall have the right to increase, but
not decrease, the Salary, except the Board may decrease the Salary in connection
with a base salary decrease that is generally applicable to all members of the
Company’s senior management.  Without limiting the generality of the foregoing,
Executive will be eligible for additional annual salary merit increases during
the Term based on the evaluation of Executive’s performance as determined by the
Board in its sole discretion. Executive’s salary as in effect from time to time
shall constitute the “Salary” for purposes of this Agreement.  

(b)The Company shall reimburse Executive for all reasonable expenses incurred by
Executive in the course of performing Executive’s duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.  

(c)In recognition of Executive’s contributions to the Company’s successful
recapitalization, Executive shall receive, on or as soon as reasonably
practicable after the Effective Date, a one-time cash bonus in the gross amount
of $315,000.



--------------------------------------------------------------------------------

 

(d)Executive shall be eligible to participate in any equity incentive plan,
restricted share plan, share award plan, stock appreciation rights plan, stock
option plan or similar plan adopted by the Company on the same terms and
conditions applicable to other senior Company executives, with the amount of
such awards to be determined by the Board in its sole discretion.  Executive
shall be eligible for an annual bonus and long term incentive awards as
determined at the sole discretion of the Board.  Without limiting the generality
of the foregoing, commencing on January 1, 2021 and on the first day of each
subsequent calendar quarter for the remainder of the Term, Executive will
receive a grant of restricted common stock of the Company with a grant date fair
value equal to $25,000.  Each grant is contingent on the availability of
sufficient shares under the Company’s equity incentive plan in effect at the
time and all applicable securities laws and regulations and stock exchange
requirements. The number of shares of restricted common stock granted shall be
equal to the grant date fair value divided by the volume-weighted average price
of the Company’s common stock over the 10 trading days preceding the grant
date.  The restricted common stock will be evidenced by a restricted stock
agreement and will initially be subject to forfeiture and will vest ratably on
the first day of each calendar quarter over the 4 calendar quarters immediately
following the grant date, contingent on Executive’s continuous employment or
service with the Company until the applicable vesting date.  In the event of a
Change of Control (as defined in the Company’s 2015 Omnibus Incentive Plan as in
effect on the Effective Date) (a “Change of Control”) during the Term, any
then-unvested outstanding restricted common stock granted pursuant to the
preceding four sentences shall become fully vested.  

(e)Executive shall be entitled to all rights and benefits for which Executive
shall be eligible under any retirement, retirement savings, profit-sharing,
pension or welfare benefit plan, life, disability, health, dental,
hospitalization and other forms of insurance and all other so-called “fringe”
benefits or perquisites (except for with respect to any plan that provides
severance or other similar benefits), on the same terms that the Company
provides to other similarly situated senior Company executives (subject to all
restrictions on participation that may apply under federal and state tax
laws).  

(f)In the event of a Change of Control during the Term, Executive shall receive
a lump sum cash bonus in a gross amount of $500,000 (a “Change of Control
Bonus”), payable on the consummation of the Change of Control, if Executive has
continued in employment or service



--------------------------------------------------------------------------------

 

with the Company until the date of such consummation.  If any portion of the
Change of Control Bonus would, in the opinion of tax counsel engaged by the
Company (“Tax Counsel”), be subject to the tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”) (or any successor
provision) (the “Excise Tax”), then the Company shall pay to the Executive, no
later than 2 ½ months following the end of the year in which the Change of
Control Bonus is paid, an additional amount (the “Gross-Up Payment”) such that
the net amount retained by the Executive, after deduction of (i) any Excise Tax;
(ii) any federal, state or local income tax, interest charges or penalties
arising in respect of the imposition of such Excise Tax; and (iii) any federal,
state or local income tax or Excise Tax imposed upon the payment provided for by
this paragraph, necessary to place the Executive in the same after-tax financial
position that he would have been in if he had not incurred any liability for the
Excise Tax. For purposes of determining the amount of the Gross Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
stated rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal states rates of taxation in the state and locality of the Executive’s
domicile for income tax purposes on the date the Gross-Up Payment is made, net
of the expected reduction in federal income taxes that could be obtained from
deduction of such state and local taxes.  As a result of the uncertainty in the
application of Section 280G of the Code at the time of the initial
determinations by the Tax Counsel, it is possible that amounts will have been
paid or distributed by the Company to or for the benefit of the Executive
pursuant to this Agreement which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which should have been paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Gross-Up Payment hereunder. In the event that the Tax Counsel, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or the Executive which the Tax Counsel believes has a high probability
of success or other controlling precedent or substantial authority, determines
that an Underpayment has been made, any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive. In the event that the Tax
Counsel, based upon controlling precedent or other substantial authority,
determines that an Overpayment has occurred, any such Overpayment paid or
distributed by the Company to or for the benefit of the Executive shall be
treated for all purposes as a loan to the Executive which the Executive shall
promptly repay to the Company; provided, however, that no amount shall be
payable by the Executive to the Company if and to the extent such payment



--------------------------------------------------------------------------------

 

would not reduce the amount which is subject to the Excise Tax.  In the event
that the provisions of Sections 280G and 4999 of the Code (or any successor
provisions) are repealed and not reinstated, this paragraph shall cease to be
effective on the effective date of such repeal.

Section 4.Termination.  

(a)Events of Termination.  Executive’s employment with the Company shall
terminate (the date of such termination being the “Termination Date”)
immediately upon any of the following:

(i)Executive’s death (“Termination Upon Death”);

(ii)the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least
180 days out of any consecutive 360 days (“Termination For Disability”);

(iii)the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

(iv)the effective date of a notice sent to Executive stating that the Company is
terminating Executive’s employment without Cause (including any notice from the
Company to Executive pursuant to Section 2 that the Company has decided not to
renew the Term), which notice can be given by the Company at any time after the
Effective Date at the Company’s sole discretion, for any reason or for no reason
(“Termination Without Cause”);

(v)the effective date of a notice (other than a notice delivered pursuant to
Section 4(a)(vi) of this Agreement) sent to the Company from Executive stating
that Executive is electing to terminate Executive’s employment with the Company
without Good Reason (“Resignation Without Good Reason”); or

(vi)the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event (as defined below)
has occurred



--------------------------------------------------------------------------------

 

within 30 days preceding such notice and as a consequence Executive is electing
to terminate Executive’s employment hereunder for a Good Reason Event
(“Resignation For Good Reason”); provided, however, that Executive will give the
Company 30 days to cure such Good Reason Event, and if the Company fails to cure
such Good Reason Event within 30 days after Executive gives written notice of
resignation hereunder, then Executive may immediately terminate Executive’s
employment with the Company, and such termination will be a Resignation For Good
Reason hereunder; provided, further, that Executive’s termination shall be
deemed a Termination For Cause if the Company has delivered to Executive written
notice of any act or omission that, if not cured, would constitute Cause at any
time preceding the notice provided by Executive hereunder.  

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), (iv) frequent or extended, and
unjustifiable, absenteeism, (v) Executive’s personal misconduct or refusal to
perform duties and responsibilities or to carry out the lawful directives of the
Board, which, if capable of being cured shall not have been cured, within
30 days after the Company shall have advised Executive in writing of its
intention to terminate Executive’s employment, or (vi) Executive’s material
non-compliance with the terms of this Agreement, which, if capable of being
cured, shall not have been cured within 30 days after the Company shall have
advised Executive in writing of its intention to terminate Executive’s
employment for such reason.  

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in this
Agreement (including a change in reporting where Executive no longer reports
directly to the Chief Executive Officer, or a change in Executive’s capacity as
Chief Financial Officer) without Executive’s prior consent at a time when there
are no circumstances pending that would permit the Board to terminate Executive
for Cause, such that Executive is no longer acting as part of the senior
management team of the Company, (ii) any reduction in the Salary or a material
reduction in Executive’s benefits (other than (x) the reduction in Salary
contemplated by Section 3(a), (y) a reduction in Salary that is the result of an
administrative or clerical error, and which is cured within 15 business days
after the Company



--------------------------------------------------------------------------------

 

receives notice of such failure or (z) a reduction in Salary or benefits that
are generally applicable to all members of the Company’s senior management),
(iii) a material breach by the Company of this Agreement that is not cured
within 30 days following the Company’s receipt of written notice of such breach
from Executive, or (iv) without Executive’s prior written consent, the
relocation of Executive’s principal place of employment outside of a 50 mile
radius from the location of the Company’s offices in Tampa, Florida as of the
Effective Date.  With regard to clause (i), Executive acknowledges that the
Company has flexibility under Section 1(a) to assign Executive a broad range of
responsibilities and duties that are consistent with him being a member of the
senior management team and such assignments will not constitute a “Good Reason
Event.”

(b)Effect of Termination.  

(i)Death or Disability.  In the event of Termination Upon Death or Termination
For Disability pursuant to Sections 4(a)(i) or 4(a)(ii) of this Agreement:

(A)Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to any earned but unpaid Salary owing by the Company to
Executive as of the Termination Date (the “Accrued Salary”);

(B)Executive (or Executive’s legal representative) shall be entitled to receive
in cash, to the extent provided under any management bonus plan, an amount equal
to the pro rata portion, determined as of the Termination Date, of any bonus to
which Executive would have been entitled had Executive been employed by the
Company at the time such bonus would have otherwise been paid (the “Accrued
Bonus”); and

(C)all unvested Restricted Shares, Options, and Warrants granted to Executive
during the Term of this Agreement shall become fully vested and non-forfeitable
as of the Termination Date.  

(ii)Termination For Cause.  In the event of a Termination For Cause pursuant to
Section 4(a)(iii) of this Agreement, Executive shall be entitled to receive in
cash an amount equal to any Accrued Salary.  



--------------------------------------------------------------------------------

 

(iii)Termination Without Cause and Resignation For Good Reason and Termination
Upon Non-renewal.  In the event of Termination Without Cause or Resignation For
Good Reason pursuant to Sections 4(a)(iv) or 4(a)(vi) of this Agreement, subject
to Section 4(c)(ii) of this Agreement:

(A)a Executive (or Executive’s legal representative) shall be entitled to
receive in cash an amount equal to the Accrued Salary;

(B)Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to the Accrued Bonus;

(C)Executive (or Executive’s legal representative) shall be entitled to receive
in cash an amount equal to Executive’s Salary (at the rate then in effect, and
without taking into account any reductions that would have given rise to Good
Reason termination by Executive), payable in equal installments in accordance
with the Company’s customary payroll procedures commencing on the Termination
Date and ending 24 months thereafter; Company’s obligation to pay Executive
shall be subject to reduction on a dollar for dollar basis from income earned
from Executive’s substantially similar full time employment (“Replacement
Employment”), beginning at the time the Executive commences Replacement
Employment. Company shall have the right to a look-back period of 24 months
after the Termination Date to verify the accuracy of payments made and to
confirm that Executive has not agreed to work for a below-market rate during the
twelve months immediately following the Termination Date, provided, however; the
foregoing Replacement Employment reduction shall not apply in the event of
Termination Without Cause or Termination for Good Reason arising from a change
of control where more than 50% of the Company’s directors are replaced in which
case Executive shall receive 24 months Executive Salary, payable as described.

(D)all unvested Restricted Shares, Options and Warrants granted to Executive
during the Term of this Agreement shall become fully vested and non-forfeitable
as of the Termination Date.



--------------------------------------------------------------------------------

 

(iv)Resignation Without Good Reason.  In the event of Resignation Without Good
Reason pursuant to Section 4(a)(v) of this Agreement, Executive shall be
entitled to receive in cash an amount equal to any Accrued Salary.  

(v)Upon Termination For Any Reason.  In the event of any termination, Executive
shall be entitled to receive:

(A)any unpaid reasonable, reimbursable business expenses incurred by Executive
in the course of performing Executive’s duties under this Agreement that were
incurred in a manner consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to incurring, reporting and
documenting such expenses; and

(B)benefits under the Company’s benefit plans of general application as shall be
determined under the provisions of those plans.  

(c)Additional Provisions.  

(i)Any amounts to be paid pursuant to this Section 4 shall be paid in accordance
with the Company’s existing payroll or bonus payment practices, as applicable.  

(ii)As a condition to the Company’s obligations, if any, to make any Accrued
Bonus and severance payments provided under Section 4(b)(iii)(B) and (C),
Executive shall have executed, delivered and not revoked a general release in
the form attached hereto as Exhibit B.

(iii)Notwithstanding any provision of this Agreement, the obligations and
commitments under Section 5 of this Agreement shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of Executive’s employment for any reason or termination of this Agreement for
any reason.  

(iv)Notwithstanding anything in this Agreement to the contrary, the Company
shall have no obligation to pay any amounts payable under Sections 4(b)(i)(B),



--------------------------------------------------------------------------------

 

4(b)(iii)(B) or 4(b)(iii)(C) of this Agreement during such times as Executive is
in breach of Section 5 of this Agreement, after the Company provides Executive
with notice of such breach.  

(v)Executive agrees that termination of Executive’s employment for any reason
shall, with no further action by Executive required, constitute Executive’s
resignation, as of the Termination Date and to the extent applicable, from all
positions as an officer, director or representative of the Company and any
subsidiary or affiliate of the Company.

Section 5.Noncompetition, Nonsolicitation And Confidentiality.  

(a)Definitions.  

“Company’s Business” means the business of providing specialty financial
products to nonprofit incorporated community associations in the states in which
the Company has conducted business.

“Competitor” means any company, other entity or association or individual that
directly or indirectly is engaged in the Company’s Business.

“Confidential Information” means any confidential information with respect to
the Company’s Business and/or the businesses of its clients or customers,
including, but not limited to: the trade secrets of the Company; products or
services; standard proposals; standard submissions, surveys and analyses; policy
forms; fees, costs and pricing structures; marketing information; advertising
and pricing strategies; analyses; reports; computer software, including
operating systems, applications and program listings; flow charts; manuals and
documentation; data bases; all copyrightable works; the Company’s existing and
prospective clients and customers, their addresses or other contact information
and/or their confidential information; existing and prospective client and
customer lists and other related data; expiration periods; policy numbers;
coverage specifications; daily reports and related correspondence; premium
renewal notices; and all similar and related information in whatever form.  The
term Confidential Information does not include, and there shall be no obligation
hereunder with respect to, information that (i) is generally available to the
public on the date of this Agreement, (ii) becomes generally available to the
public other than as a result of a disclosure by Executive not otherwise
permissible hereunder or (iii) Executive has learned or learns from other
sources where, to Executive’s knowledge, such sources have not



--------------------------------------------------------------------------------

 

violated their confidentiality obligation to the Company or any other applicable
obligation of confidentiality.  

(b)Noncompetition.  Executive covenants and agrees that during the period
commencing on the Effective Date and ending two years following the Termination
Date (the “Restricted Period”), Executive will not, directly or indirectly, own,
manage, operate, control, render service to, or participate in the ownership,
management, operation or control of any Competitor anywhere in the United States
of America; provided, however, that Executive shall be entitled to own shares of
stock of any corporation having a class of equity securities actively traded on
a national securities exchange or on the Nasdaq Stock Market which represent, in
the aggregate, not more than 1% of such corporation’s fully-diluted shares.  

(c)Nonsolicitation of Employees.  Executive covenants and agrees that during the
Restricted Period, Executive will not, directly or indirectly, employ or
solicit, or receive or accept the performance of services by any then current
officer, manager, employee or independent contractor of the Company or any
subsidiary or affiliate of the Company, or in any way interfere with the
relationship between the Company or any subsidiary or affiliate of the Company,
on the one hand, and any such officer, manager, employee or independent
contractor, on the other hand.  

(d)Nonsolicitation of Customers and Vendors.  Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
knowingly induce, or attempt to induce, any customer, salesperson, distributor,
supplier, vendor, manufacturer, representative, agent, jobber, licensee or other
person known by Executive to be transacting business with the Company or any
subsidiary or affiliate of the Company (collectively the “Customers” and
“Vendors”) to reduce or cease doing business with the Company or any such
subsidiary or affiliate of the Company, or in any way to interfere with the
relationship between any such Customer or Vendor, on the one hand, and the
Company or any subsidiary or affiliate of the Company, on the other hand.  

(e)Representations and Covenants by Executive.  Executive represents and
warrants that:  (i) Executive’s execution, delivery and performance of this
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound;



--------------------------------------------------------------------------------

 

(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other person or
entity (other than the Company) and Executive is not subject to any other
agreement that would prevent Executive from performing Executive’s duties for
the Company or otherwise complying with this Agreement; (iii) Executive is not
subject to or in breach of any nondisclosure agreement, including any agreement
concerning trade secrets or confidential information owned by any other party;
and (iv) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms.  

(f)Nondisclosure of Confidential Information.  Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein and Executive agrees that
Executive will not, directly or indirectly: (i) use, disclose, reverse engineer
or otherwise exploit for Executive’s own benefit or for the benefit of anyone
other than the Company the Confidential Information except as authorized by the
Company; (ii) during Executive’s employment with the Company, use, disclose, or
reverse engineer (x) any confidential information or trade secrets of any former
employer or third party, or (y) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon
Executive’s resignation or termination (x) retain Confidential Information,
including any copies existing in any form (including electronic form), that are
in Executive’s possession or control, or (y) destroy, delete or alter the
Confidential Information without the Company’s consent.  Notwithstanding the
foregoing, Executive may use the Confidential Information in the course of
performing Executive’s duties on behalf of the Company or any subsidiary or
affiliate of the Company as described hereunder, provided that such use is made
in good faith.  Executive will immediately surrender possession of all
Confidential Information to Company upon any suspension or termination of
Executive’s employment with Company for any reason.  

(g)Inventions and Patents.  Executive acknowledges that all (i) inventions,
innovations, improvements, developments, methods, designs, analysis, drawings,
reports, processes, novel concepts and all similar or related information
(whether or not patentable) that relate to the Company’s or any of its
subsidiaries’ or affiliates’ actual or anticipated businesses, (ii) research and



--------------------------------------------------------------------------------

 

development and (iii) existing or future products or services that are, to any
extent, conceived, developed or made by Executive while employed by the Company
or any subsidiary or affiliate of the Company (“Work Product”) belong to the
Company or such subsidiary or affiliate.  Executive shall promptly disclose such
Work Product to the Board and, at the cost and expense of the Company, perform
all actions reasonably necessary or requested by the Board (whether during or
after the Term) to establish and confirm such ownership (including, without
limitation, executing assignments, consents, powers of attorney and other
instruments).  

(h)Miscellaneous.  

(i)Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company,
(y) the Confidential Information, and the relationship between the Company and
each of its employees, Customers and Vendors, are valuable assets of the Company
and may not be converted to Executives own use and (z) the restrictions
contained in this Section 5 are reasonable and necessary to protect the
legitimate business interests of the Company and will not impair or infringe
upon Executive’s right to work or earn a living after Executive’s employment
with the Company ends.  

(ii)Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these obligations.  

(iii)Executive acknowledges that monetary damages will not be an adequate remedy
for the Company in the event of a breach of this Agreement and that it would be
impossible for the Company to measure damages in the event of such a
breach.  Therefore, Executive agrees that, in addition to other rights that the
Company may have at law or equity, the Company is entitled, without posting
bond, to seek an injunction preventing Executive from any breach of this
Agreement.  

(iv)In the event of a breach or violation by Executive during the Restricted
Period of any restriction in Section 5(b), (b) or (d) of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been
cured.  



--------------------------------------------------------------------------------

 

(v)The parties intend to provide the Company with the maximum protection
possible with respect to its Customers and Vendors.  The parties, however, do
not intend to include a provision that contravenes the public policy of any
state.  Therefore, if any provision of this Section 5 is unlawful, against
public policy or otherwise declared void, such provision shall not be deemed
part of this Agreement, which otherwise shall remain in full force and
effect.  If, at the time of enforcement of this Agreement, a court or other
tribunal holds that the duration, scope or area restriction stated herein is
unreasonable under the circumstances then existing, the parties agree that the
court should enforce the restrictions to the extent it deems reasonable.  

(vi)Executive hereby agrees that prior to accepting employment with any other
person or entity during the Term or during the Restricted Period following the
Termination Date, Executive will provide such prospective employer with written
notice of the existence of this Agreement and the provisions of this Section 5
of this Agreement, with a copy of such notice delivered simultaneously to the
Company in accordance with Section 10 of this Agreement.  

(vii)Notwithstanding any provision of this Agreement, the obligations and
commitments of this Section 5 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of
Executive’s employment for any reason or termination of this Agreement for any
reason.  

Section 6.Withholding Taxes.  Prior to making any payments required to be made
pursuant to this Agreement, the Company may require that the Company be
reimbursed in cash for any taxes required by any government to be withheld or
otherwise deducted and paid by the Company in respect of such payment by the
Company.  In lieu thereof, the Company shall have the right to withhold the
amount of such taxes from any sums due or to become due from it to Executive.  

Section 7.Expenses.  In the event of any legal action to enforce Executive’s or
the Company’s rights under this Agreement, each party will be responsible for
that party’s reasonable attorneys’ fees, expenses and disbursements.  

Section 8.Assignment.  This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and
assigns.  Executive shall not assign or



--------------------------------------------------------------------------------

 

transfer any rights or obligations hereunder.  The Company shall have the right
to assign or transfer any rights or obligations hereunder only to (a) a
successor entity in the event of a merger, consolidation, or transfer or sale of
all or substantially all the assets of the Company or (b) a subsidiary or
affiliate of the Company.  Any purported assignment, other than as provided
above, shall be null and void.  

Section 9.Indemnification.  The Company shall indemnify Executive for any act or
omission done or not done in performance of Executive’s duties hereunder in
accordance with the Company’s certificate of incorporation, by-laws and any
other constituent document to the extent provided for any other officer or
member of the Board.  The Company’s obligations under this Section 9 shall
survive any termination of this Agreement or Executive’s employment hereunder.  

Section 10.Notices.  All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or sent by prepaid telegram, telex, facsimile transmission,
overnight courier or mailed, first class, postage prepaid by registered or
certified mail, as follows:

If to the Company:      LM Funding America, Inc., Bruce M. Rodgers, CEO

 

If to Executive:

To Executive’s address as reflected on the payroll records of the Company

or such other address as either party shall designate by notice in writing to
the other in accordance herewith.  Any such notice shall be deemed given when so
delivered personally, by telex, facsimile transmission or telegram, or if sent
by overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mails.  

Section 11.Entire Agreement.  This Agreement shall constitute the entire
agreement between Executive and the Company concerning the subject matter
hereof.  This Agreement supersedes and preempts any prior employment agreement
or other understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof.  No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing, signed by Executive
and an authorized officer of the Company.  



--------------------------------------------------------------------------------

 

Section 12.Governing Law.  This Agreement shall be subject to and governed by
the laws of the State of Florida, without giving effect to the principles of
conflicts of law under Florida law that would require or permit the application
of the laws of a jurisdiction other than the State of Florida and irrespective
of the fact that the parties now or at any time may be residents of or engage in
activities in a different state.  Employee agrees that in the event of any
dispute or claim arising under this Agreement, jurisdiction and venue shall be
vested and proper, and Employee hereby consents to the jurisdiction of any court
sitting in Tampa, Florida, including the United States District Court for the
Middle District of Florida.  

Section 13.Full Settlement.  Executive acknowledges and agrees that, subject to
the payment by the Company of the benefits provided in this Agreement to
Executive, in no event will the Company nor any subsidiary or affiliate thereof
be liable to Executive for damages under any claim of breach of contract as a
result of the termination of Executive’s employment.  In the event of any such
termination, the Company shall be liable only to provide to Executive, or
Executive’s heirs or beneficiaries, the benefits specified in this Agreement.  

Section 14.Strict Compliance.  Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.  The waiver, whether express or implied, by either party of a
violation of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent violation of any such provision.  

Section 15.Creditor Status.  No benefit or promise hereunder shall be secured by
any specific assets of the Company.  Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.  

Section 16.Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Code (“Section 409A”), and shall be
construed accordingly.  Any payments or distributions to be made to Executive
under this Agreement upon a separation from service of amounts classified as
“nonqualified deferred compensation” for purposes of Section 409A, shall in no
event be made or commence until six months after such separation from service if
Executive is determined to be a specified Executive of a public company (all as
determined under



--------------------------------------------------------------------------------

 

Section 409A).  Each payment of nonqualified deferred compensation under this
Agreement shall be treated as a separate payment for purposes of
Section 409A.  Any reimbursements made pursuant to this Agreement shall be paid
as soon as practicable but no later than 90 days after Executive submits
evidence of such expenses to the Company (which payment date shall in no event
be later than the last day of the calendar incurred).  The amount of such
reimbursements paid and any in-kind benefits the year following the calendar
year in which the expense was provided during any calendar year shall not affect
the reimbursements paid or in-kind benefits provided in any other calendar year,
and the right to any such payments and benefits shall not be subject to
liquidation or exchange for another payment or benefit.  

Section 17.Cooperation.  Executive agrees to provide assistance to and cooperate
with the Company upon its reasonable request with respect to matters within the
scope of Executive’s duties and responsibilities during the Restricted
Period.  During such Period, the Company shall, to the maximum extent coordinate
or cause any such request with Executive’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities.  The Company agrees that it will
reimburse Executive for reasonable documented travel expenses (i.e., travel,
meals and lodging) that Executive may incur in providing assistance to the
Company hereunder.

Section 18.Non-disparagement.  Executive agrees to not make any statements,
written or oral, while employed by the Company and thereafter, which would be
reasonably likely to disparage or damage the Company, its affiliates or
subsidiaries or the personal or professional reputation of any present or former
employees, officers or members of the managing or directorial boards or
committees of the Company or its affiliates or subsidiaries.  The Company agrees
that it will instruct each of its and its affiliates’ and subsidiaries’ members,
directors, managers, officers and employees not to make any disparaging
communication regarding Executive, and no such person or entity will be
authorized on the Company’s or any affiliate’s or subsidiary’s behalf to make
any such disparaging communications regarding Executive.  

Section 19.Recoupment.  Executive agrees to reimburse the Company for all or a
portion, as determined below, of any bonus or incentive or equity-based
compensation paid or awarded to Executive by the Company, if the Board
determines that (a) the payment, award or



--------------------------------------------------------------------------------

 

vesting thereof was predicated upon the achievement of certain financial results
that were subsequently the subject of a material financial restatement, (b)
Executive engaged in fraud or misconduct that caused, in whole or in part, the
need for the material financial restatement, and (c) a lower payment, award or
vesting would have occurred based upon the restated financial results. In such
event, Executive agrees to reimburse (in the manner determined by the Board,
including cancellation of options or other stock awards) any bonus or incentive
or equity-based compensation previously paid, awarded or vested in the amount by
which such bonus or incentive or equity-based compensation actually paid,
awarded or vested exceeds the lower payment, award or vesting that would have
occurred based upon the restated financial result; provided that no
reimbursement shall be required if the payment, award or vesting otherwise
subject to reimbursement hereunder occurred more than three (3) years prior to
the date the applicable reinstatement is disclosed. In addition, notwithstanding
anything to the contrary, any bonus or incentive or equity-based compensation,
or other compensation, payable to Executive pursuant to this Agreement or any
other agreement, plan or arrangement of the Company shall be subject to
repayment or recoupment (clawback) by the Company to the extent applicable under
Section 304 of the Sarbanes-Oxley Act of 2002 (and not otherwise exempted) and
in accordance with such policies and procedures as the Board or the Compensation
Committee of the Board may adopt from time to time, including policies and
procedures to implement applicable law (including, but not limited to, Section
954 of the Dodd-Frank Act), stock market or exchange rules and regulations or
accounting or tax rules and regulations.  

Section 20.Survival.  Any provision of this Agreement that is expressly or by
implication intended to survive the termination of this Agreement shall survive
or remain in effect after the termination of this Agreement.  

Section 21.Counterparts.  This Agreement may be executed in two or more
counterparts, anyone of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.  

[Signature Page Follows]




--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.  

LM FUNDING AMERICA, INC.

By: /s/ Bruce M. Rodgers

      Bruce M. Rodgers, Chief Executive Officer

 

EXECUTIVE

/s/ Richard Russell

Richard Russell

 



--------------------------------------------------------------------------------

 

EXHIBIT A
PERMITTED ACTIVITIES

Executive may provide part-time services to Generation Income Properties Inc.

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF RELEASE

This RELEASE (“Release”) is granted effective as of the [] day of [], 20[] by [

•••] (the “Executive”) in favor of [] (the “Company”) and the other Released
Parties (as defined below).  This is the Release referred to in the Amended and
Restated Employment Agreement, dated as of ___________ ___, 2020 between the
Company and the Executive (the “Employment Agreement”).  The Executive gives
this Release in consideration of the Company’s promises and covenants contained
in the Employment Agreement, with respect to which this Release is an integral
part.  

1.Release of the Company.  The Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company and its respective officers, directors,
stockholders, trustees, Executives, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (the “Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which the Executive ever had or
now has against the Released Parties, arising by reason of or in any way
connected with or which may be traced either directly or indirectly to the
employment relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors and the Executive, or the termination
of that relationship, that the Executive has, had or purports to have, from the
beginning of time to the date of this Release, whether known or unknown, that
now exists, no matter how remotely they may be related to the aforesaid
employment relationship including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et
seq. or the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.; claims
for statutory or common law wrongful discharge, including any claims arising
under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; claims for
attorney’s fees, expenses and costs; claims for defamation; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Executive Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and
provided, however, that nothing herein shall release the Company of its
obligations to the Executive under the



--------------------------------------------------------------------------------

 

Employment Agreement between the Company and the Executive or any other
contractual obligations between the Company or its subsidiaries or affiliates
and the Executive (including, without limitation, any equity award agreement or
indemnification agreement), or any indemnification obligations to the Executive
under the Company’s certificate of incorporation, bylaws, operating
agreement  or other constituent document or any federal, state or local law or
otherwise.  

2.Release of Claims Under Age Discrimination in Employment Act.  Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.  It is understood
that the Executive has been advised to consult with an attorney prior to
executing this Release; that he in fact has consulted a knowledgeable, competent
attorney regarding this Release; that he may, before executing this Release,
consider this Release for a period of 21 calendar days; and that the
consideration he receives for this Release is in addition to amounts to which he
was already entitled.  It is further understood that this Release is not
effective until seven calendar days after the execution of this Release and that
the Executive may revoke this Release within seven calendar days from the date
of execution hereof.  

The Executive agrees that he has carefully read this Release and is signing it
voluntarily.  The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21‑day period, the Executive is
waiving his right to review the Release for such full 21‑day period prior to
signing it.  The Executive has the right to revoke this release within seven
days following the date of its execution by him.  However, if the Executive
revokes this Release within such seven-day period, no severance benefit will be
payable to him under the Employment Agreement and he shall return to the Company
any such payment received prior to that date.  

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT.  THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL



--------------------------------------------------------------------------------

 

OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.  

 

Name of Executive: []

Date:  [•], 20[•]

 



--------------------------------------------------------------------------------

 

 

